Title: From Thomas Jefferson to Richard Harrison, 21 February 1792
From: Jefferson, Thomas
To: Harrison, Richard


          
            Sir
            Philadelphia Feb. 21. 1792
          
          I have now the honour to inclose you the following papers mentioned to be delivered to you in my Notes on the accounts of Grand & co. and of the Willinks & Van Staphorsts, to wit
          Grand’s letter which inclosed Colo. Franks’s receipt for the £50. sterl. and a copy of mine of Feb. 1. 1787. inclosing the same receipt to the Commissioners of the treasury.
          Grand’s letter of May 27. 1788. acknoleging that he had received and negotiated the bills on the Will. & V. Staph. for 36,000 florins, and had received for them 79815₶–5.
          Willinks & V. Staph. letter of Apr. 16. 1789. covering the bills for 15500₶. for medals &c. and Grand’s reciept of Apr. 22. 1789. for the same bills.
          Resolution of Congr. of Aug. 20. 1788, letter of the Board of Treasury of Feb. 21. 1789, do. of Feb. 28. 1789., their official abstract of the Certificates issued to Foreign officers, Grand’s letter of Aug. 1. 1789 on that subject. Will. & V. Staph.’s letter of Aug. 10. 1789. covering bills for 169718₶–16 with Grand’s rect. of the bills at the foot of the list dated Aug. 14. 1789. and Will. & V. Staph.’s list of bills 110281₶–4 remitted with Grand’s receipt of the bills at the foot of the list. These two sums make that of 280,000₶.
          The letter of the Commissioners of the Treasury of Feb. 21. 1789. also explains the draught of 30,000 florins from the Will. & V. Staph. to be by virtue of a resolution of Congress of July 13. 1782 as to our captives.
          Grand’s accounts, whenever rendered, will further vouch these articles by shewing that he has duly credited them to the United States. I have the honour to be with great esteem, Sir Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        